9 F.3d 1543
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Renwick F. BRADLEY, Plaintiff-Appellant,v.UNITED STATES of America, certain lands located inGreenwood, Abbeville and McCormick Counties, South Carolina,being a portion of the estate of W.K. Bradley, deceased;United States Forest Service;  Secretary of Agriculture;Attorney General, defendants-appellees.
No. 93-1668.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1993.Decided:  November 12, 1993.

Appeal from the United States District Court for the District of South Carolina, at Greenwood.
Renwick F. Bradley, Appellant Pro Se.
Robert Lawrence Klarquist, United States Department of Justice, Washington, D.C., for Appellees.
D.S.C.
AFFIRMED.
Before WILKINS, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Renwick F. Bradley appeals from the district court's order granting summary judgment for Defendants in Bradley's action challenging the government's title to land acquired by condemnation.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bradley v. United States, No. CA-91-3582-8 (D.S.C. Mar. 26, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED